DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/24/2021 has been accepted and entered. Claims 1-5, 7-8 and 10 have been amended. No claims have been added or canceled. Claims 1-13 are pending.

Response to Arguments
Applicant’s amendment, see pg. 8-11, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 112(b) as as being indefinite for failing to particularly point out and distinctly claim the subject matter, is found persuasive therefore the rejection has been withdrawn.
3.	Applicant’s arguments, see pg. 10-14, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 as being unpatentable over SONG et al. (US 2019/0146106)(“SONG”), and further in view of SCHULZE et al. (US 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest, a calibration method of an X-ray measuring device configured to measure a three-dimensional shape of an object to be measured using an X-ray, the method comprising rotating the rotating table twice or more at a predetermined angle, and repeating execution of irradiating the calibration tool with the X-ray, and identifying positions of the feature points of the projected images of the reference objects in the N places from the output of the X-ray image detector, to calculating the first transformation matrix from the positions of the feature points of the projected images of the reference objects in the N places and the specific relative positional intervals, the first transformation matrix being used for projective transformation of the reference objects onto the detection surface of the X-ray image detector and calculating a rotation center position of the rotating table from change in the absolute positions of the reference objects caused by rotation of the rotating table.
Regarding claims 2-13, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884